AMENDED AND RESTATED SECURITY AGREEMENT AMENDED AND RESTATED SECURITY AGREEMENT, dated as of April24, 2008 (this “Agreement”) made by Firepond, Inc. (formerly, FP Technology, Inc., a Delaware Corporation) (the “Company”), in favor of Radcliffe SPC, Ltd. for and on behalf of the Class A Segregated Portfolio, a Cayman Islands segregated portfolio company, in its capacity as collateral agent for the Holders (as defined below) (in such capacity and together with its successors in such capacity, the “Collateral Agent”). W I T N E S S E T H: WHEREAS, the Company and each party listed as a “Buyer” on the Schedule of Buyers attached to the Securities Purchase Agreement (as defined below) (collectively, the “Buyers”) are parties to the Securities Purchase Agreement, dated as of August 1, 2007 (the “Existing Securities Purchase Agreement” and as amended by the Exchange Agreement (defined below) and as may be further amended, restated, replaced or otherwise modified from time to time, the “Securities Purchase Agreement”), pursuant to which the Company sold, and the Buyers purchased certain “Notes” (as defined therein) to be issued pursuant thereto (as such Notes may be amended, restated, replaced or otherwise modified from time to time in accordance with the terms thereof, collectively, the “Original Notes”); WHEREAS, the Company and each Investor (as defined in the Exchange Agreements) are entering into a Amendment and Exchange Agreement, dated as of the date hereof (as amended, restated or otherwise modified from time to time, each an “Exchange Agreement” and collectively, the “Exchange Agreements”), pursuant to which, among other things, the Company shall exchange the Original Notes held by such Investor for the “Exchanged Bridge Notes” (as defined in the Exchange Agreements) (as such Notes may be amended, restated, replaced or otherwise modified from time to time in accordance with the terms thereof, collectively, the “Notes”); WHEREAS, contemporaneously with the consummation of the transactions contemplated by the Existing Securities Purchase Agreement, the Company entered into a Security Agreement, dated as of August 2, 2007, in favor of the Collateral Agent (the “Existing Security Agreement”); and WHEREAS, it is a condition precedent to the Investor exchanging the Existing Notes for the Exchanged Bridge Notes pursuant to the Exchange Agreement that the Company shall amend and restate the Existing Security Agreement to secure all of the Company’s obligations under the Notes and the “Transaction Documents” (as defined in the Exchange Agreements); and WHEREAS, the Company has determined that the execution, delivery and performance of this Agreement directly benefits, and is in the best interest of, the Company. NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Investors to enter into the Exchange Agreements, the Company agrees with the Collateral Agent, for the benefit of the Holders, as follows: Section 1.Definitions. (a)Reference is hereby made to the Exchange Agreement and the Notes for a statement of the terms thereof.All terms used in this Agreement and the recitals hereto which are defined inthe Exchange Agreement, the Notes or in Articles 8 or 9 of the Uniform Commercial Code (the “Code”) as in effect from time to time in the State of New York, and which are not otherwise defined herein shall have the same meanings herein as set forth therein; provided that terms used herein which are defined in the Code as in effect in the State of New York on the date hereof shall continue to have the same meaning notwithstanding any replacement or amendment of such statute except as the Collateral Agent may otherwise determine. (b)The following terms shall have the respective meanings provided for in the Code:“Accounts”, “Cash Proceeds”, “Chattel Paper”, “Commercial Tort
